TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00112-CV


David Henry Hansen, Appellant

v.

Terry Ann Hansen, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 10,978, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		David Henry Hansen has filed a motion to dismiss this appeal, stating that he and
Terry Ann Hansen have entered into an agreement under which all matters in controversy between
the parties have been fully settled and compromised.  We grant the motion and dismiss this appeal.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   July 5, 2007